DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/30/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “the third negative lens is located closer to the optical image than any other negative lens” (lines 17-18) is vague and renders the claims indefinite, as there are more than one negative lenses in second, third and/or fourth lens group (see figs. 1, 3, 5, 7 and 9 of instant disclosure) which are closer to the optical image than the third negative lens.
Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara  (US9,377,606) in view of OBIKANE et al. (US2016/0124200)


               Regarding claim 1, Nakahara teaches an imaging optical system (an imaging optical system 10, Col.9, line 45, Fig.3 and Fig.9), comprising, as a plurality of lens groups (Fig.3, a zoom lens):

a first lens group having negative power (Fig.3, L1);
a second lens group having positive power (Fig.3,);
a third lens group having negative power (Fig.3, L3); and
a fourth lens group having power (Fig.3, L4);
(see col.12, line 57-66, Table of “Zoom lens Unit Data”);

the first, second, third, and fourth lens groups being arranged in this order such that the first lens group is located closer to an object than any other lens group and that the fourth lens group is located closer to an optical image than any other lens group (Fig. 3, L1, L2, L3, L4, IP),

wherein while the imaging optical system is zooming from a wide-angle end toward a telephoto end during a shooting session, intervals between the plurality of lens groups change (Col 3, lines 44-50, In the lens sectional views, arrows indicate movement loci of the respective lens units during zooming from a wide angle end to a telephoto end),

the first lens group includes (Fig.3, L1):
a first negative lens (Fig.3, also see annotated image below, a1, and numerical example 2);
a second negative lens (Fig.3, also see annotated image below, a2, and numerical example 2); and 
a third negative lens (Fig.3, also see annotated image below, a3, and numerical example 2), which is a meniscus lens having negative power and having a convex surface facing the optical image (Fig.3, also see annotated image below, a3, and numerical example 2),
the first, second, and third negative lenses being arranged in this order such that the first negative lens is located closer to the object (see annotated image below, a1) than any other negative lens and that the third negative lens is located closer to the optical image than any other negative lens (see annotated image below, a3), 


    PNG
    media_image1.png
    740
    1081
    media_image1.png
    Greyscale

But Nakahara is silent on the third lens group includes at least two lenses; 
However, in a similar field of endeavor, OBIKANE teaches an optical system (Fig. 19, para. 155, a first lens group having negative power; a second lens group having positive power; a third lens group having negative power; and a fourth lens group having negative power) and the third lens group includes at least two lenses (Fig. 19, L731, and L732).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Nakahara with the lenses of group as taught by Obikane for the purpose of  the third lens group functions as a stabilizing group and blur is corrected by moving the stabilizing group in a direction that is substantially orthogonal to the optical axis. (para. 161, lines 7-9);

and Nakahara in view of Obikane teaches the optical system of above, and Obikane further suggests while the imaging optical system is focusing from an infinity focus point toward a close focus point, the third lens group (Obikane, Fig. 19, G73) moves along an optical axis (para. 160, lines 3-4, the third lens group G73, is moved along the optical axis).

Regarding claim 2, Nakahara in view of Obikane discloses the invention as described in Claim 1 and Nakahara further teaches wherein the second negative lens is a meniscus lens having negative power and having a convex surface facing the object (Fig.3, also see annotated image above, a2, and Col 12, numerical example 2).

Regarding claim 3, Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Nakahara further satisfies the conditional expression  0.05 < R1_L1c/R2_L1c < 0.8 (see annotated image above, a3, and numerical example 2, -18.784/-77.361 = 0.24);

where R1_L1c is a radius of curvature of a surface facing the object of the third negative lens (Col 12, numerical example 2, surface number 7) and R2_L1c is a radius of curvature of a surface facing the optical image of the third negative lens (Col 12, numerical example 2, surface number 8).

Regarding claim 4, Nakahara in view of Obikane discloses the invention as described in Claim 1 in another embodiment , Obikane (Fig.16) teaches as described in Claim 1 of optical system (Fig. 16, para.142, a first lens group having negative power in Fig. 16, G61; a second lens group having positive power in Fig.16, G62 ; a third lens group having negative power in Fig.16, G63; and a fourth lens group having power in Fig.16, G64, negative power) and 
wherein the second lens group includes: a front lens group having positive power (Fig.16, L621); an aperture stop (Fig.16, STP) and a rear lens group having negative power (Fig.16, L623+L624, para 149, see lens data r10~r12), the front lens group, the aperture stop, and the rear lens group being arranged in this order such that the front lens group is located closer to the object (Fig.16, L621) than the aperture stop (Fig.16, STP) or the rear lens group and that the rear lens group (Fig.16, L623+L624, VC6) is located closer to the optical image (Fig.16, IMG) than the front lens group or the aperture stop (Fig.16, STP), the rear lens group includes at least one positive lens (Fig.16, L623), the at least one positive lens satisfying  ν_LG2Rp> 65 ( para. 149, Lens data Vd5= 81.61), where ν_LG2Rp is an abbe number with respect to a d-line of the positive lens of the rear lens group.            It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Nakahara in view of Obikane with the lenses of group (Fig.16,G62) as taught by OBIKANE for the purpose of the positive lens in the second lens group functions as a stabilizing group and blur is corrected by moving the stabilizing group in a direction that is substantially orthogonal to the optical axis. (para.148, lines 5-8).

Regarding claim 5, Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Obikane further teaches wherein the fourth lens group (Obikane , Fig.19, G72) includes at least one lens, the at least one lens including a negative lens (Fig.19, L741) as a lens located closest to the optical image, and the negative lens satisfies 1.8 <n_LG4Rn (1.8061, para 162, lens data),
where n_LG4Rn is a refractive index with respect to a d-line of the negative lens of the fourth lens group.

Regarding claim 6,  Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Obikane further teaches Wherein the third lens group includes at least one positive lens (Fig.19, L731), and the at least one positive lens satisfies 14< ν_LG3p <35 (para 162, lens data , vd10 = 20.885)
where ν_LG3p is an abbe number with respect to a d-line of the positive lens of the third lens group.

Regarding claim 7, Nakahara in view of Obikane discloses the invention as described in Claim 1 and  Nakahara further teaches  a camera system comprising (Fig.9, a camera): an interchangeable lens unit (Col 9, lines 65-66) including the imaging optical system of claim 1 (Fig.3); and a camera body (Fig.9, 20) including an image sensor (Fig.9, 7) configured to receive an optical image formed by the imaging optical system (Fig.9, 10) and transform the optical image into an electrical image signal (Col 9, lines 59-64) and a camera mount (Fig.9, 2, lens barrel), the camera body (Fig.9, 20) being configured to be connected removably to the interchangeable lens unit (Fig.9, 1, lens unit) via the camera mount (Fig.9, 2), the interchangeable lens unit forming the optical image of the object on the image sensor (Fig.3, lens unit forming the optical image of the object on the IP, Col 3, lines 36-43, an image plane IP corresponds to an image pickup plane of an image pickup element (photo-electric conversion element), such as a CCD sensor or a CMOS sensor, in the case where a zoom lens is adopted as an imaging optical system of any of a digital camera, a video camera and a monitoring camera. The image plane IP corresponds to a film surface in the case where a zoom lens is adopted as an imaging optical system of a silver halide film camera).

Regarding claim 8,  Nakahara in view of Obikane discloses the invention as described in Claim 1 and  Obikane further teaches  an image capture device (Fig.22) configured to transform an optical image of an object into an electrical image signal (para. 173, Images captured by the zoom lens 100 are formed on the imaging surface of an image sensor 201 (CCD, CMOS, etc.) disposed in the imaging apparatus 200 and signals related to the images and output from the image sensor 201 are processed by a non-depicted signal processing circuit, whereby images are displayed on a display unit 202), and display (Fig.22, 202) and/or store the image signal transformed , the image capture device comprising: the imaging optical system of claim 1 (see claim 1) configured to form the optical image of the object (Fig.19, IMG) ; and an image sensor configured to transform the optical image formed by the imaging optical system into the electrical image signal (para. 173).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872
06/16/2022



/JIE LEI/Primary Examiner, Art Unit 2872